DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on December 29 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 	
TITLE.	Lighting and Function Modules.

ABSTRACT.	A fan module provided in a housing attached to an opening in a ceiling, a grille support mounted under the ceiling to correspond to the opening, module having base and an LED element provided in the base and configured to project light axial and radially, a plurality of columns connecting the grill support and the base to define an inlet facing radially,  provided in a holding opening of the base. 

CLAIM 1.	A lighting ventilation fan, comprising: 
a housing having a bottom spatially corresponding to an opening of a ceiling; 
a fan module disposed within the housing; 
a grille structure mounted under the ceiling, and comprising[[:]]a grille support with a grille opening spatially corresponding to the opening of the ceiling; 

a lighting base comprising a holderhaving a holding opening facing away from the housing; 
a plurality of connecting columns connected between the grille support and the lighting base, so that an inlet facing a radial direction is formed between the grille support and the lighting base; 
a lighting module disposed on the lighting base and comprising a LED light-emitting element and a light-emitting surface facing the axial direction and the radial direction; 
an resilient element extended from the grille support or the lighting base, and engaged with the housing; and 
a function module disposed within the holder through the holding opening.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh (U.S. Pat. App. Pub. 2010/0009621), Zakula et al. (U.S. Pat. App. Pub. 2012/0087132), Nagan (U.S. Pat. App. Pub. 2015/0031282), Huang et al. (U.S. Pat. App. Pub. 2016/0108925), Huang et al. (U.S. Pat. App. Pub. 2018/0066838), Zakula et al. (U.S. Pat. 10,072,869), Zakula et al. (U.S. Pat. 10,801,743), Maeda et al. (U.S. Pat. 10,837,662), Haaf et al. (U.S. Pat. 10,907,820), Puffer et al. (U.S. Pat. 10,928,022), and Huang et al. (U.S. Pat. 10,962,023) disclose ventilation units including a fan module provided within a housing, an illumination module coupled to the housing by a plurality of spring members, and a grille attached to the illumination module by a plurality of fastening members.  Some of the units further disclose the grille and illumination module configured to provide air flow substantially in a radial direction, or LED lamps.

Allowable Subject Matter
Claims 1-18 (as previously amended) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illuminated ventilation device including a housing coupled to an opening in a ceiling; a fan disposed within the housing; a grille structure mounted under the ceiling and having a grille support with a grille opening corresponding with the ceiling opening; a lighting base with a holder defining an opening facing away from the housing, and an LED lighting module having light emitting surface facing in the radial and axial directions; a plurality of columns connecting the grille support to the lighting base, such that an inlet facing the radial direction is defined between the grille support and the lighting base; a resilient element securing the grille support of lighting base with the housing; and a function module disposed within the holder through its opening.
While the use and advantages of illuminated ventilation devices, specifically those defining a radial air inlet between illumination modules and supporting structures, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the LED lighting module having light emitting surface facing in the radial and axial directions, with a  function module disposed within the holder of the lighting base through its holder opening, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875